Exhibit 10.6 REGISTRATION RIGHTS AGREEMENT REGISTRATION RIGHTS AGREEMENT (this "Agreement"), dated as of November 6, 2008, by and among Monaco Coach Corporation, a Delaware corporation, with headquarters located at 91320 Industrial Way, Coburg, Oregon 97408 (the"Company"), and the undersigned warrantholders (each, a "Warrantholder", and collectively, the "Warrantholders"). WHEREAS: A.In connection with the Financing Agreement, dated of even date herewith (such Agreement, as amended or otherwise modified from time to time, the "Financing Agreement"), by and among the Company and certain of its Subsidiaries, and the lenders from time to time party thereto, the Company has agreed, upon the terms and subject to the conditions set forth in the Financing Agreement, to issue to each Warrantholder warrants (the "Warrants"), which will be exercisable to purchase shares of Common Stock (as exercised collectively, the "Warrant Shares"). B.In connection with the issuance of the Warrants, the Company, certain of the stockholders of the Company named therein (the "Stockholders") and the Warrantholders entered into a Warrantholder Rights Agreement, dated of even date herewith, pursuant to which the Company and the Stockholders shall provide certain rights and restrictions on the transfer of shares of Common Stock of the Company (the "Warrantholder Rights Agreement"). C.To induce the Warrantholders to execute and deliver the Warrantholder Rights Agreement, the Company has agreed to provide certain registration rights to the Warrantholders whereby the Registrable Securities (as defined below) would be registered under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the "1933 Act"), and applicable state securities laws. NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each of the Warrantholders hereby agree as follows: 1.Definitions. Capitalized terms used herein and not otherwise defined herein shall have the respective meanings set forth in the Warrantholder Rights Agreement.As used in this Agreement, the following terms shall have the following meanings: a."Additional Effective Date" means the date the Additional Registration Statement is declared effective by the SEC. b."Additional Effectiveness Deadline" means the date which is thirty (30) calendar days after the earlier of the Additional Filing Date and the Additional Filing Deadline or in the event that the Registration Statement is subject to a full review by the SEC, ninety (90) calendar days after the earlier of the Additional Filing Date and the Additional Filing Deadline. c."Additional Filing Date" means the date on which the Additional Registration Statement is filed with the SEC. d."Additional Filing Deadline" means if Cutback Shares are required to be included in any Additional Registration Statement, the later of (i) the date sixty (60) days after the date substantially all of the Registrable Securities registered under the immediately preceding Registration Statement are sold and (ii) the date six (6) months from the Initial Effective Date or the most recent Additional Effective Date, as applicable. e."Additional Registrable Securities" means any Cutback Shares not previously included on a Registration Statement. f."Additional Registration Statement" means a registration statement or registration statements of the Company filed under the 1933 Act covering any Additional Registrable Securities. g."Additional Required Registration Amount" means any Cutback Shares not previously included on a Registration Statement, all subject to adjustment as provided in Section 2(f), without regard to any limitations on exercises of the Warrants. h."Business Day" means any day other than Saturday, Sunday or any other day on which commercial banks in the City of New York are authorized or required by law to remain closed. i."Closing Date" shall have the meaning set forth in the Warrantholder Rights Agreement. j."Cutback Shares" means any of the Initial Required Registration Amount (without regard to clause (II) in the definition thereof) or the Additional Required Registration Amount of Registrable Securities not included in all Registration Statements previously declared effective hereunder as a result of a limitation on the maximum number of shares of Common Stock of the Company permitted to be registered by the staff of the SEC pursuant to Rule 415.For the purpose of determining the Cutback Securities, in order to determine any applicable Required Registration Amount, unless an Investor gives written notice to the Company to the contrary with respect to the allocation of its Cutback Shares, the Warrant Shares shall be excluded on a pro rata basis until all of the Warrant Shares have been excluded. k."Effective Date" means the Initial Effective Date and the Additional Effective Date, as applicable. l."Effectiveness Deadline" means the Initial Effectiveness Deadline and the Additional Effectiveness Deadline, as applicable. m."Filing Deadline" means the Initial Filing Deadline and the Additional Filing Deadline, as applicable. 2 n."Initial Effective Date" means the date that the Initial Registration Statement has been declared effective by the SEC. o."Initial Effectiveness Deadline" means the date (i) in the event that the Initial Registration Statement is not subject to a full review by the SEC, sixty (60) calendar days after the Closing Date or (ii) in the event that the Initial Registration
